Citation Nr: 0125986	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  99-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service connected post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for heart disease, to 
include as secondary to service connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 and February 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  The 
veteran had active service from June 1957 to January 1966.  
The veteran was awarded a Combat Infantryman Badge (CIB) 
during his service.

The Board notes that, in a June 1999 VA form 9 (Appeal to 
Board of Veterans' Appeals), the veteran requested a hearing 
before a hearing officer, and thus, the hearing was scheduled 
for November 18, 1999.  However, the veteran canceled the 
scheduled hearing, as per a November 18, 1999 VA form 21-4138 
(Statement in Support of Claim).  As the record does not 
contain further indication that the veteran or his 
representative have requested that the hearing be 
rescheduled, the Board deems the veteran's request for an RO 
hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 (2001).


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  The objective medical evidence fails to show that the 
veteran currently has a back disorder which was incurred in 
or aggravated by his active service, or which became manifest 
to a compensable degree within the required presumptive 
period.

3.  The objective medical evidence fails to show that the 
veteran currently has hypertension and/or heart disease which 
were incurred in or aggravated by his active service, or 
which became manifest to a compensable degree within the 
required presumptive period.  Additionally, the objective 
medical evidence fails to show that the veteran currently has 
hypertension and/or heart disease proximately due to, or the 
result of, the service connected PTSD. 


CONCLUSIONS OF LAW

1.  The veteran's back disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  The veteran's hypertension is not proximately due to, or 
the result of, his service connected PTSD, was not incurred 
in or aggravated by service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

3.  The veteran's heart disease is not proximately due to, or 
the result of, his service connected PTSD, was not incurred 
in or aggravated by service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

As a preliminary matter, the Board is satisfied that all 
assistance to the veteran by VA has been provided, as 
required by law.  On November 9, 2000, the President signed 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  This law modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The law affects claims such as 
these because the claims were pending on the date of 
enactment of the new law.  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the Court's 
decision in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set for 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  Via Statements 
of the Case issued in March 1999 and February 2000, and a 
Supplemental Statement of the Case issued in May 2001, the 
veteran has been informed of the evidence needed to prove his 
claims of entitlement to service connection.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
In January 2001, the veteran underwent a VA examination, and 
he has not referenced any unobtained evidence that might aid 
his claims or that might be pertinent to the claims.  No 
additional relevant treatment records have been identified by 
the veteran.  As well, the veteran was given the opportunity 
to present testimony during an appeal hearing, but declined 
such opportunity by canceling the scheduled November 1999 RO 
hearing, as discussed above.

Finally, the Board notes that, although the veteran has not 
been provided with specific information concerning the VCAA, 
the present appeal is in compliance with the requirements of 
the new law, as discussed above.  Under these circumstances, 
VA has done everything reasonably possible to assist the 
veteran, and a remand would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
In addition, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2001).  Service 
connection may also be allowed on a presumptive basis for 
certain chronic diseases, such as arthritis, hypertension, 
arteriosclerosis or organic heart disease, if manifested to a 
compensable degree within a one year period of discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Furthermore, in cases in which the veteran engaged in combat 
with the enemy during a period of war, satisfactory lay 
evidence will be accepted as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred, if consistent with the circumstances, conditions or 
hardships of such service.  See 38 U.S.C.A. § 1154(b) (West 
1991 and Supp. 2001).  In this respect, the veteran's 
discharge documents show he was assigned a Combat Infantryman 
Badge (CIB).  As such, lay evidence can be accepted as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred, if consistent with the 
circumstances, conditions or hardships of such service.  

It is clear that for injuries which were alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  The veteran's lay statements and testimony are 
not probative of the critical issues of current disability 
and nexus in this case.

II.  Back Disorder.

The veteran's service medical records show that he was 
treated on a couple of occasions for complaints of pain in 
the back.  December 1957 notations show that, while being 
treated for a urinary tract infection, the veteran reported 
back pain which the examiner said he doubted was due to 
anything but a chronic lumbar strain.  Additionally, December 
1960 notations indicate the veteran reported he fell on his 
back while pushing a car on ice.  He could walk well, but 
reported pain between the scapulae.  On examination, there 
was slight tenderness to palpation around T2-T5.  He could 
flex and extend the back.  The impression was back trauma.  
Medication was prescribed.

However, a January 1966 report of a medical history given by 
the veteran for the purpose of his discharge from service is 
negative for a history of recurrent back pain.  The report of 
a medical examination conducted at that time shows that the 
clinical evaluation of the spine was normal.  There is no 
medical evidence that arthritis of the spine was manifest to 
a compensable degree during service or within one year after 
separation from service.

The post service medical records include an August 1998 
statement from Joseph L. Ervin, D.C., indicating he saw the 
veteran from 1973 to 1975 for low back pain, with a likely 
diagnosis of lumbar strain or sprain with attending neuralgia 
and muscle spasm.  Attached to this statement are treatment 
records from Dr. Ervin dated from December 1973 to April 
1988.  These records include December 1973 notations 
indicating that the veteran hurt his back while working on a 
car.  The date of onset was December 30, 1973.  He said that 
the last time he had problems was 4 to 5 years earlier when 
he was bending down to lay something on the floor.

Additionally, records from the Clarksburg VAMC dated from 
March 1998 to October 2000 describe the treatment the veteran 
received over time for back problems.  Specifically, these 
records include March 1998 and November 1999 x-ray evidence 
of degenerative changes involving both shoulders, the 
thoracic spine and both hips.  As well, August 1998 notations 
show the veteran was seeking help for back pain.  He was 
involved in a motor vehicle accident on March 2, 1997 and had 
back pain on the left and numbness on the right.  Magnetic 
Resonance Imaging (MRI) evidence showed herniated nucleus 
pulposus (HNP) at L3, L4, L5, S1.  Lastly, November 1999 
notations show that, while on a stock sale, the veteran was 
assaulted by a cow.  He fell and twisted his back and, while 
on the ground, he was butted in the side of the neck.  His 
diagnosis was lumbar/sacral strain and cervical strain 
secondary to blunt trauma.

A January 2001 VA examination report indicates the veteran's 
diagnosis was degenerative arthritis thoracic, lumbar and 
cervical spine.  The examiner noted the veteran complained of 
back pain in 1960 and that in 1973, seven years after 
discharge from service, he was treated by a chiropractor for 
lumbar strain and muscle spasms.  In November 1999, x-ray 
evidence showed degenerative arthritis of the cervical, 
thoracic and lumbar spines.  At present, he has degenerative 
arthritis of most major joints including both hips, both 
shoulders, and cervical, thoracic and lumbar spines.  No 
evidence of deformity or old fracture of the thoracic spine 
was seen on x-ray or CT scans.  It was the examiner's opinion 
that the veteran's current back condition is part of his 
generalized degenerative arthritis, and it is not likely 
related to the December 1960 injury and complaints in 
service. 

Based upon the aforementioned evidence, the Board finds that 
the evidence of record does not establish that the veteran is 
entitled to service connection for a back disorder.  The 
evidence of record is devoid of any competent medical opinion 
relating any current back disorder to any in-service 
incidents or complaints, or otherwise to his period of active 
service.  In fact, upon examination in January 2001, the VA 
examiner specifically found that the veteran's current back 
condition is part of his generalized degenerative arthritis, 
and is not likely related to the December 1960 injury and 
complaints in service.  Additionally, the evidence does not 
show that the veteran's degenerative arthritis became 
manifested to a compensable degree within a one year period 
of his discharge from service.  Although the veteran received 
a CIB during his service, the Board cannot rely solely on the 
veteran's own statements because evidence of a medical nexus 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet. App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The preponderance of the evidence is against the veteran's 
claim of service connection for a back disorder.  In reaching 
this conclusion, the Board acknowledges that all doubt is to 
be resolved in the claimant's favor in cases where there is 
an approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's present claim, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).

III.  Hypertension and Heart Disease.

The veteran was granted service connection for PTSD in a 
September 1998 rating decision.  At present, the veteran 
contends that he currently suffers from hypertension and 
heart disease which are proximately due to his service 
connected PTSD.  

The veteran's service medical records do not include evidence 
of complaints/treatment for hypertension or heart disease.  
Medical records from the Pittsburgh VA Medical Center (VAMC) 
dated from July 1998 to May 2001 describe the treatment the 
veteran has received over time for hypertension and heart 
disorder.  Specifically, a hospitalization summary indicates 
that the veteran was admitted from October 16, 1998 to 
October 23, 1998 for the implantation of an automatic 
implanted cardioverter defibrillator (AICD).  At this time, 
the veteran was diagnosed with idiopathic cardiomyopathy, 
probable ventricular arrhythmia, mild aortic stenosis, 
hyperlipidemia and lung nodules.  And, an October 22, 1998 
surgery report indicates the veteran was brought to the 
operating room for implantation of a single chamber 
defibrillator secondary to a non-ischemic myopathy and 
syncope. 

Additional November 1998 notations from the Pittsburgh VAMC 
indicate the veteran was a 61 year old patient with a 35 
year-pack history of smoking with shortness of breath on 
exertion and with discrete nodules on chest x-ray 
examination.  February 1999 notations show his blood pressure 
was 143/88.  And, November 2000 notations show he underwent 
an aortic valve replacement and was diagnosed with aortic 
stenosis.

Records from the Clarksburg VA Medical Center (VAMC) dated 
March 1998 to October 2000 describe the treatment the veteran 
received for PTSD and vascular problems.  Specifically, May 
1999 notations indicate that carotid imaging revealed very 
minimal, soft plaque formation in the left internal carotid 
artery.  November 1999 notations indicate the veteran 
complained of an episode of syncope which lasted for an hour, 
which in patients with AICD and aortic stenosis was most 
likely cardiac.  And, October 2000 notations show a diagnosis 
of aortic stenosis, status post AICD; the veteran also had a 
history of related syncope and also hypertension. 

Furthermore, in the February 2000 notice of disagreement 
(NOD), the veteran made a reference to studies presented in 
the American Journal of Medical Science which describe the 
nature of cardiac disorders, and conclude that stress can 
induce chronic hypertension and can contribute to 
cardiovascular disease. 

Lastly, a January 2001 VA examination report indicates the 
veteran's diagnoses were coronary artery disease with aortic 
stenosis, status post aortic valve replacement with insertion 
of defibrillator, compensated heart, and history of angina.  
The examiner noted the veteran was diagnosed with 
hypertension and PTSD in 1998, but that his mental problems 
began in 1968.  At the time of the examination, the veteran's 
heart was compensated with ejection fraction of 40 percent 
and no syncope.  His blood pressure was fairly controlled 
with medication.  He also had mild coronary artery disease 
and atherosclerosis.  It was the examiner's opinion that the 
veteran's PTSD did not cause coronary artery disease, 
valvular heart disease or hypertension.  A cardiologist at 
the Martinsburg VAMC was consulted, and he indicated that one 
of the multi-risk factors of essential hypertension was 
stress but that it did not cause organic heart disease or 
atherosclerotic disease.  PTSD was not considered to be one 
of the risk factors.  In summary, the January 2001 examiner 
found that it was not likely that PTSD was the cause of the 
veteran's organic heart disease or hypertension.  

Based upon the aforementioned evidence, the Board finds that 
the evidence of record does not establish that the veteran is 
entitled to service connection for hypertension and/or heart 
disease, to include as secondary to the service connected 
PTSD.  The evidence of record is devoid of any competent 
medical opinion relating any current hypertension and/or 
heart disease to the veteran's service connected PTSD or 
otherwise to his period of active service.  In fact, upon 
examination in January 2001, the VA examiner specifically 
found that it was not likely that PTSD was the cause of the 
veteran's organic heart disease or hypertension.  
Additionally, the evidence does not show that the veteran's 
hypertension and/or heart disorder became manifested to a 
compensable degree within a one year period of his discharge 
from service.  Although the veteran received a CIB during his 
service, the Board cannot rely solely on the veteran's own 
statements because evidence of a medical nexus cannot be 
established by lay testimony.  Brewer v. West, 11 Vet. App. 
228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Further, lay opinion evidence, even when coupled with 
reliance on medical treatises, is generally not sufficient to 
satisfy the medical nexus requirement unless the treatise 
evidence discusses generic relationships with a degree of 
certainty such as to present at least plausible causality 
based on objective facts rather than unsubstantiated lay 
medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).  The treatise 
evidence in this case, as reported by the veteran in the 
February 2000 NOD, is not of such specificity as to present a 
plausible nexus to service.  Therefore, inasmuch as the 
record contains no medical opinion linking the veteran's 
current hypertension and/or heart disease with his period of 
active service, or the service connected PTSD, the claim must 
be denied.  

Lastly, when aggravation of a disease or injury for which 
service connection has not been granted is proximately due 
to, or the result of, a service connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
However, the medical evidence in this case does not support 
the conclusion that the veteran's hypertension and/or heart 
disorder have been aggravated by a service connected 
disability, including his service connected PTSD.   

The preponderance of the evidence is against the veteran's 
claim of service connection for hypertension and heart 
disease, either as a direct result of service or as 
proximately due to a service connected disability, including 
PTSD.  In reaching this conclusion, the Board acknowledges 
that all doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).


ORDER

Service connection for a back disorder is denied.

Service connection for hypertension, to include as secondary 
to the service connected PTSD, is denied. 

Service connection for heart disease, to include as secondary 
to the service connected PTSD, is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

